            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID BURGOS,                                    No. 3:20-CV-00135

           Plaintiff,                            (Judge Brann)

     v.

DR. DOLL and I. MYERS,

          Defendants.

                                  ORDER

                                JUNE 2, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED THAT:

    1.    Defendant Myers’ motion for summary judgment, Doc. 49, is
          GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant Myers and as against Plaintiff on all claims in the complaint;

    3.    Defendant Dr. Doll is DISMISSED pursuant to Federal Rule of Civil
          Procedure 25(a)(1); and

    4.    The Clerk of Court is directed to CLOSE this matter.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
